DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 15, 16, 18-21, 23-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rofougaran et al (US 20200403689)

As to claim 1 Rofougaran discloses an apparatus for wireless communications by a first wireless device (Rofougaran 802 of Fig.8a, 8b ¶0191), comprising: a memory; and a processor coupled with the memory (Rofougaran ¶0192-¶0193- baseband processor…. communicatively coupled...memory ), the memory and the processor configured to: determine a first set of one or more beams for receiving synchronization signal blocks (SSBs)- (SSBs being a part of control information- see ¶0171- 2nd sentence) from a base station (BS) ((¶0171- 4th sentence- the base station 804a…may periodically transmit SSBs … by use of beam sweeping;¶0176- 1st sentence- selecting and forming one or more donor beams based on the decoded control information); determine a second set of one or more beams for transmitting the SSBs received via the first set of beams (¶0176- 1st sentence- one or more service beams; and relay the SSBs from the BS to at least one second wireless device using the first and the second sets of one or more beams (Rofougaran ¶0186- 1st sentence- apply a change in a frequency in a relayed signal (e.g. the service beam 807d) at the service side 802b in a downlink direction relative to a received signal (e.g. a beam received from the base station 804a) at the donor side 802a. 5th sentence- the frequency of the received signal which may be in NR F2 band may be changed to another frequency in the NR F2 band in the relayed signal at the service side 802b.- changing of frequencies at the donor side and service side indicative of using different beams).

As to claim 2 Rofougaran discloses the apparatus of claim 1, wherein the SSBs are received in bursts; and the first and the second sets of one or more beams are used across bursts (Rofougaran ¶0171-Synchronization signals burst (or the radio burst) may carry one or multiple SSBs). 

As to claim 4 Rofougaran discloses the apparatus of claim 1, wherein at least one beam of the second set of one or more beams is used to relay the SSBs received from the BS using different beams of the first set of one or more beams (Rofougaran ¶0177- 4th sentence- one or more donor beams of RF signals (e.g. the donor beams 805a and 805b) at the donor side 802a of the repeater device 802 and one or more service beams of RF signals (e.g. the service beams 807a, 807b, and 807c or a single broad beam.).

As to claim 5 Rofougaran discloses the apparatus of claim 4, wherein the second set of one or more beams comprises a single broad beam (Rofougaran ¶0177-4th sentence (e.g. the service beams 807a, 807b, and 807c or a single broad beam, such as the service beam 807d).
As to claim 7 Rofougaran discloses the apparatus of claim 1, wherein the first set of one or more beams comprises a same beam used to receive the SSBs from the BS (Rofougaran ¶0177- 3rd sentence- The beam configuration is statically or dynamically configured based on a control instruction.)
As to claim 8 Rofougaran discloses the apparatus of claim 7, wherein the second set of one or more beams comprises multiple beams to relay the SSBs received using the same beam (Rofougaran ¶0177- 3rd sentence- The beam configuration is statically or dynamically configured based on a control instruction.).

As to claim 10 Rofougaran discloses the apparatus of claim 1, wherein the second set of one or more beams comprises at least one beam that is broader relative to at least one narrower beam of the second set of one or more beams (Rofougaran ¶0177-4th sentence (e.g. the service beams 807a, 807b, and 807c or a single broad beam, such as the service beam 807d)..

As to claim 11 Rofougaran discloses the apparatus of claim 10, wherein the memory and the processor are further configured to: decide for which beams of the first set of one or more beams to use a broader beam to relay the SSBs; and decide for which beams of the first set of one or more beams to use the at least one narrower beam to relay the SSBs (Rofougaran ¶0126- last sentence-The active repeater device 102 may receive a first beam of input RF signals having a first beam pattern 610 from the base station 104.  The first beam of input RF signals may be a narrow beam).

As to claim 15 Rofougaran discloses an apparatus for wireless communications by a base station (BS) (Rofougaran 804a and b of Fig.8a), comprising: a memory; and a processor coupled with the memory, the memory and the processor configured to: determine a first set of one or more beams for sending synchronization signal blocks (SSBs) to a first wireless device- repeater (¶0171- 4th sentence- the base station 804a…may periodically transmit SSBs … by use of beam sweeping ¶0176- 1st sentence- selecting and forming one or more donor beams based on the decoded control information; SSBs being a part of control information- see ¶0171- 2nd sentence);  to be relayed by the first wireless device to a second wireless device via a second set of one or more beams- first wireless device interpreted  as the repeater/ second wireless device being UEs (802, 806 and 807 of Fig.8a, ¶0176- 1st sentence- one or more service beams); and transmit the SSBs to the first wireless device using the first set of one or more beams (Rofougaran ¶0177- 4th sentence- one or more donor beams of RF signals (e.g. the donor beams 805a and 805b) at the donor side 802a of the repeater device 802.

As to claim 16 Rofougaran discloses The apparatus of claim 15, wherein the SSBs are transmitted in bursts; and the BS uses the same first set of one or more beams across the bursts(Rofougaran ¶0171-Synchronization signals burst (or the radio burst) may carry one or multiple SSBs).

As to claim 18 Rofougaran discloses the apparatus of claim 15, wherein at least one beam of the second set of one or more beams is used to relay the SSBs received from the BS using different beams of the first set of one or more beams (Rofougaran ¶0186- 1st sentence).

As to claim 19 Rofougaran discloses the apparatus of claim 18, wherein the second set of one or more beams comprises a single broad beam(Rofougaran ¶0177-4th sentence (e.g. the service beams 807a, 807b, and 807c or a single broad beam, such as the service beam 807d)..

As to claim 20 Rofougaran discloses the apparatus of claim 15, wherein the first set of one or more beams comprises a same beam used to transmit the SSBs to the first wireless device (Rofougaran ¶0177- 3rd sentence- The beam configuration is statically or dynamically configured based on a control instruction.).

As to claim 21 Rofougaran discloses the apparatus of claim 20, wherein the first set of one or more beams also comprises another same beam used to transmit the SSBs to another first wireless device, to be relayed by the other first wireless device Rofougaran ¶0177- 3rd sentence).

As to claim 23 Rofougaran discloses the apparatus of claim 15, wherein the second set of one or more beams comprises at least one beam that is broader relative to at least one narrower beam of the second set of one or more beams (Rofougaran ¶0177-4th sentence (e.g. the service beams 807a, 807b, and 807c or a single broad beam, such as the service beam 807d).

As to claim 24 Rofougaran discloses the apparatus of claim 15, wherein the memory and the processor are further configured to: participate in a random access channel (RACH) procedure with the second wireless device, via an exchange of messages relayed by the first wireless device (Kim ¶0077- 3rd and 4th sentence).

As to claim 25 Rofougaran discloses a method for wireless communications by a first wireless device, comprising: determining a first set of one or more beams for receiving synchronization signal blocks (SSBs) from a base station (BS) - (SSBs being a part of control information- see ¶0171- 2nd sentence) from a base station (BS) ((¶0171- 4th sentence- the base station 804a…may periodically transmit SSBs … by use of beam sweeping;¶0176- 1st sentence- selecting and forming one or more donor beams based on the decoded control information);; determining a second set of one or more beams for transmitting the SSBs received via the first set of beam(¶0176- 1st sentence- one or more service beams); (Rofougaran ¶0186- 1st sentence; apply a change in a frequency in a relayed signal (e.g. the service beam 807d) at the service side 802b in a downlink direction relative to a received signal (e.g. a beam received from the base station 804a) at the donor side 802a. 5th sentence- the frequency of the received signal which may be in NR F2 band may be changed to another frequency in the NR F2 band in the relayed signal at the service side 802b.- changing of frequencies at the donor side and service side indicative of using different beams). 

As to claim 26 Rofougaran discloses the method of claim 25, wherein the SSBs are received in bursts; and the same first and the second sets of one or more beams are used across the bursts(Rofougaran ¶0171-Synchronization signals burst (or the radio burst) may carry one or multiple SSBs).

As to claim 28 Rofougaran discloses the method of claim 25, wherein at least one beam of the second set of one or more beams is used to relay the SSBs received from the BS using different beams of the first set of one or more beams(Rofougaran ¶0177- 4th sentence- one or more donor beams of RF signals (e.g. the donor beams 805a and 805b) at the donor side 802a of the repeater device 802 and one or more service beams of RF signals (e.g. the service beams 807a, 807b, and 807c or a single broad beam.).

As to claim 29 Rofougaran discloses a method for wireless communications by a base station (BS), comprising: determining a first set of one or more beams for sending synchronization signal blocks (SSBs) to at least a first wireless device- repeater (¶0171- 4th sentence- the base station 804a…may periodically transmit SSBs … by use of beam sweeping ¶0176- 1st sentence- selecting and forming one or more donor beams based on the decoded control information; SSBs being a part of control information- see ¶0171- 2nd sentence), to be relayed by the first wireless device to a second wireless device via a second set of first wireless device interpreted  as the repeater/ second wireless device being UEs (802, 806 and 807 of Fig.8a, ¶0176- 1st sentence- one or more service beams); and transmitting the SSBs to the first wireless device using the first set of one or more beams(Rofougaran ¶0177- 4th sentence- one or more donor beams of RF signals (e.g. the donor beams 805a and 805b) at the donor side 802a of the repeater device 802.

As to claim 30 Rofougaran discloses The method of claim 29, wherein the SSBs are transmitted in bursts; and the BS uses the same first set of one or more beams across the bursts(Rofougaran ¶0171-Synchronization signals burst (or the radio burst) may carry one or multiple SSBs).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim 3, 6, 13, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Kim et al (US 20210029736). 

As to claim 3 Rofougaran discloses the apparatus of claim 1, however silent wherein the memory and the processor are further configured to: perform a random access procedure with the BS; and receive an indication of the SSBs designated for the first wireless device for the relaying. However in an analogous art Kim remedies this deficiency: (Kim ¶0077- 3rd and 4th sentence- Since the selected RACH resource is associated with the beam, the DgNBs or the relay nodes may determine to which DgNB or relay node the transmitted beam belongs.  In particular, since such a beam belongs to a Synchronization Signal Block (SSB) transmission resource, it may be assumed that a beam of a relay node and a beam of the DgNB transmit SSBs on different transmission resources). Therefor it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim for the purpose of determining SSBs designated for a particular wireless device from a random access procedure (Kim ¶0077- last two sentences).

As to claim 6 Rofougaran discloses the apparatus of claim 5, wherein the memory and the processor are further configured to: use multiple beams within the second set of one or more beams, narrower than the single broad beam, (Rofougaran ¶0177-4th sentence (e.g. the service beams 807a, 807b, and 807c). Rofougaran however is silent wherein the memory and the processor are further Kim ¶0077- 2nd sentence- UE may transmit an RACH on an RACH resource corresponding to a beam that is determined to suit the UE ¶0077- penultimate sentence- the DgNB or the relay node transmits a Random Access Response (RAR) message to the UE, ); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim for the purpose of determining SSBs designated for a particular wireless device from a random access procedure (Kim ¶0077- last two sentences).
 
As to claim 13 Rofougaran discloses the apparatus of claim 1, however silent wherein the memory and the processor are further configured to: participate in a RACH procedure with the at least one second wireless device; and maintain a correspondence between beams of the first and the second sets of one or more beams used for relaying the SSBs, when participating in the RACH procedure. However in an analogous art Kim remedies this deficiency: (Kim ¶0077- 3rd and 4th sentence- Since the selected RACH resource is associated with the beam, the DgNBs or the relay nodes may determine to which DgNB or relay node the transmitted beam belongs.  In particular, since such a beam belongs to a Synchronization Signal Block (SSB) transmission resource, it may be assumed that a beam of a relay node and a beam of the DgNB transmit SSBs on different transmission resources). Therefor it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim for the purpose of transmission of congruent beams on the same RACH resource (Kim ¶0077- 2nd and 3rd sentences).

As to claim 17 Rofougaran discloses the apparatus of claim 15, however silent wherein the memory and the processor are further configured to: perform a random access procedure with the first wireless device; and provide an indication of the SSBs designated for the first wireless device for relaying (Kim ¶0077- 3rd and 4th sentence- Since the selected RACH resource is associated with the beam, the DgNBs or the relay nodes may determine to which DgNB or relay node the transmitted beam belongs.  In particular, since such a beam belongs to a Synchronization Signal Block (SSB) transmission resource, it may be assumed that a beam of a relay node and a beam of the DgNB transmit SSBs on different transmission resources).  Therefor it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim for the purpose of determining SSBs designated for a particular wireless device from a random access procedure (Kim ¶0077- last two sentences)

As to claim 27 Rofougaran discloses the method of claim 25, however silent further comprising: performing a random access procedure with the BS; and receiving an indication of the SSBs designated for the first wireless device for the relaying. However in an analogous art Kim remedies this deficiency: (Kim ¶0077- 3rd and 4th sentence- Since the selected RACH resource is associated with the beam, the DgNBs or the relay nodes may determine to which DgNB or relay node the transmitted beam belongs.  In particular, since such a beam belongs to a Synchronization Signal Block (SSB) transmission resource, it may be assumed that a beam of a relay node and a beam of the DgNB transmit SSBs on different transmission resources). Therefor it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim for the purpose of determining SSBs designated for a particular wireless device from a random access procedure (Kim ¶0077- last two sentences) 

s 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Yang et al (US 20210352745).

As to claim 9 Rofougaran discloses the apparatus of claim 8, however silent wherein the memory and the processor are further configured to: change the beams in the second set of one or more beams for different RACH association periods. However in an analogous art Yang remedies this deficiency: (Yang ¶0224- 1st sentence- same SSB may be changed in units of an RACH association cycle, a RACH association period, and/or an RACH association pattern period Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Yang for the purpose of reducing the occurrence of RO between SSBs (Yang ¶0197- 1st sentence).

As to claim 12 Rofougaran discloses the apparatus of claim 10, however silent wherein the memory and the processor are further configured to: change beams in the second set of one or more beams for different RACH association periods. However in an analogous art Yang remedies this deficiency: (Yang ¶0224- 1st sentence- same SSB may be changed in units of an RACH association cycle, a RACH association period, and/or an RACH association pattern period.
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Yang for the purpose of reducing the occurrence of RO between SSBs (Yang ¶0197- 1st sentence).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Kim et al (US 20200229237) hereinafter Kim’237

As to claim 22 Rofougaran discloses the apparatus of claim 21, however silent wherein the BS transmits the SSBs to the first wireless device and the other first wireless device using at least one of a time division multiplexing (TDM). However in an analogous art Kim’237 remedies this deficiency: (Kim’237 ¶0116- 2nd sentence- there may be a need for multiplexing SSB or CSI-RS transmissions between nodes in time division multiplexing (TDM).or a spatial division multiplexing (SDM). …. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Rofougaran with that of Kim’237 for avoiding the problem of SSBs or CSI-RSs from other nodes not being measured or discovered.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462